Title: To George Washington from Brigadier General Edward Hand, 26 April 1779
From: Hand, Edward
To: Washington, George



Sir
Estherton [Pa.] 26th April 1779

When I wrote your Excy on the 23d from this place I informed you I entended visiting Col. Blain D.C.G. of Purchases to inform myself of the prospects he has of procuring the provision Ordered by your Excy for the Susquehannah—I at the same [time] hoped to see Col. Heartly, but was disappointed, he being at Baltimore—you have Col. Blains report inclosed—and he has given me the strongest Assurances that he will do what he there promises, & perhaps more, Col. Blains punctuallity gives me reason to hope the best from him—he was just returned from Virginia where he had been to make provision for the Ohio.
Govr Reeds misinterpretation of a Paragraph in a Letter of mine, or his unacquaintance with your Excys future prospects on the susquehannah has alarmed him much, but I hope that the rect of my second Letter, with the Answer he will receive from your Excy will quiet his Fears I have conversed with Col. patterson & seen your Excys Letter of the 11th or 12th Int to him—when at Carlisle I made it my Business to talk with Jno. Buckannon the person he Chiefly depended on for gaining Intelligence, the Man bears a good Character—but knows nothing of the Country farther back then French Catherines Town discribed by Lt Jenkins—nor is he acquainted with the Six Nation Language—from these Circumstances and the little Prospect there is of his or any other person being permitted to travel in that Country, I think it best to stopt his proceeding. I am sir with much respect Your Excellencys most Obedt Hhble Servant
Edwd Hand
N.B. Coppies of my Correspondence with Governor Reed are enclosed.